DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 Receipt of amendment and response dated 05/31/22 is acknowledged.
Claims 8-20 and 25 are canceled.
Claims 1-7, 21-24 and 26-30 are pending and examined.

Upon further search, following new rejections replace all of the previous rejections:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-5, 7, 21-24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005330281 to Kim Youn Juun et al (Juun- pages 9-14 of the document include a Korean counterpart of this document for additional translation), in view of 200KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION), Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), George Deckner (Prospector®),  Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET) and Florence et al (US20130156873) and Deng et al (EP3269356A1).

Claim 1 has been amended (underlined) and is directed to a method of moisturizing skin, the method comprising topically applying to dry skin in need of moisturization a composition comprising an effective amount to moisturize skin of a combination of 0.001 to 0.1 % of an aqueous Angelica acutiloba root extract by weight of the composition, an effective amount of a supercritical CO2 Salicornia herbacea extract to increase aquaporin 3 expression and increase skin moisturization, niacinamide, vegetable amino acids from navy bean extract, and hydrolyzed pearl extract, wherein topically applying the composition to dry skin moisturizes the skin and increases expression of aquaporin 3 in the skin.
Claim 30 depends from claim 1 and recites “an effective amount of: the aqueous Angelica acutiloba root extract to reduce tyrosinase activity in the skin to whiten the skin and optionally reduce interleukin-6 (IL-6) activity in skin to reduce skin inflammation; the niacinamide to reduce melanin production in melanocytes; the vegetable amino acids from navy bean extract to reduce tyrosinase activity and reduce
melanin production in melanocytes; and the hydrolyzed pearl extract to inhibit matrix metalloprotease-9 (MMP-9)”. 
	JP 2005330281 to Juun (pages 9-14 of the document include a Korean counterpart of this document for additional translation) teaches a cosmetic composition for enhancing skin elasticity and as anti-wrinkle treatment (abstract). The composition comprises a combination of ginkgo biloba extract, Angelica extract, and yeast extract as an active ingredient. The cosmetic composition for enhancing skin elasticity according to claim 1, wherein the active ingredient is contained in an amount of 0.01 to 10.0 wt% based on the total weight of the composition (page 1). 

Page 3 of Juun teaches Angelica acutiloba extract (ANGELICA ACUTILOBA) is a perennial plant root and extract extracted with hydrophilic solvent 1,3-butylene glycol and water [00014]. [0024-0025 and Table 2] teaches 0.01% and 0.1% of A. acutiloba for providing 54% and 23% collagenase inhibition (see the English translation of the Korean counterpart of Juun (on page 10 of Juun)). Table 4 shows cosmetic compositions of Examples 1 and Comparative Examples 1 to 7 were produced in the form of a lotion. Based on the translation on page 11, 
comparative example 1 does not have any of the extracts, 
comp Ex 2 0.5% gingko biloba 
comp Ex 3 0.5% A. acutiloba 
comp Ex 4 0.5% yeast extract
com ex 5: 0.5% gingko biloba and 0.5% A. acutiloba; 
com ex 6: 0.5% gingko biloba and 0.5% yeast extract; 
comp Ex 7: 0.5% A. acutiloba and 0.5% yeast extract
 Example 1: 0.5% of each of yeast extract, or A. acutiloba and gingko biloba
The results of formation of elastin and collagen were presented in Table 5: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Translation of the Table 5 results on page 11 is as follows:
The experimental results are shown in Table 5 below: 
Elastin Growth Rate (%) Collagen Growth Rate (%) 
Comparative Example 1  	 0   	0 
Comparative Example 2   	42.	5 0
Comparative Example 3 	 0	21.9
Comparative Example 4 	16.2	15.8
Comparative Example 5 	48.7 	22.6
Comparative Example 6 	56.2 	17.3
Comparative Example 7  	17.3	 45.2
Example 1 			78.8 	63.1

Juun teaches addition of A. acutiloba as well as A. acutiloba and yeast extract to gingko biloba remarkably increases elastin production. Additionally, Table 6 of Juun shows skin moisturization effect alone and also a synergistically increased effect in combination with all three extracts [0041]-[0042] on page 5. 
Regarding the claimed amount of 0.001% to 0.1%, Juun teaches Angelica Acutiloba root extract in amounts of 0.01%, 0.1% (example 2) and 0.5% (Table 4) for promoting collagen production. Further, Juun teaches that the composition provides anti-wrinkle treatment for the skin and hence meet the claimed moisturizing effect.
Additionally, Coreana teaches a cosmetic preparation comprising glycyrrhiza glabra, Cervus elaphus, Lycium chinensis and Angelica acutiloba as effective ingredients, in an amount of 0.0001 to 10 wt%, for promoting collagen biosynthesis, fibroblast proliferation, and skin moisturization and preventing aging of skin (abstract-purpose). Coreana teaches that the composition can be in the form of a cosmetic solution, gel, cream, lotion etc (abstract). Coreana teaches that the extraction of the above can be made through various methods, preferably, water, though Coreana also teaches that other solvents such as ethanol, propanol, acetone etc [para 19]. In paragraph 20, Coreana also teaches that it is obvious to the person skilled in the art that one can use a mixture of dissimilar solvents for extracting herb medicine mixture. Paragraph 35 of Coreana teaches a process of preparing an extract of the herbs, which involves extracting with water. Furthermore, Coreana shows that the herbal composition comprising Angelica acutiloba provides effective cell proliferation in skin fibroblast, skin keratinocyte and collagen synthesis.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aqueous extract (Coreana) or extract of 1,3-butylene glycol and water extract (Juun) of Angelica for preparing a cosmetic skin care composition of Juun. One of an ordinary skill in the art would have been motivated to do so because Coreana an aqueous extract also provides the same advantages as that taught by Juun i.e., providing cosmetic effects such as cell proliferation in skin fibroblast, skin keratinocyte and collagen synthesis.
Juun and Coreana do not teach the instant claimed a supercritical carbon dioxide extract of Salicornia herbacea.
Kim et al teaches a preparation method of an extract of Salicornia herbacea having highly effective antioxidant and antimicrobial activity, wherein the extraction process involves employing supercritical carbon dioxide (Abstract; paragraphs 1, 2, 0010). In particular, Kim et al teaches that the supercritical carbon dioxide Salicornia herbacea is effective as a skin-whitening agent [0061]. Kim et al teaches that the free radicals damage the skin cellular components leading to skin damage, causes skin wrinkles, oxidation of cellular components, damage to skin pigment cells, accelerating the production of melanin pigments and darkening the skin [paragraphs 6-7]. Kim et al teaches that the general extraction processes such as hot water extraction or solvent extraction result in several drawbacks including loss of the heat sensitive components, whereas a supercritical CO2 extraction is a fast and a selective extraction method that is of low cost, non-toxic and eco-friendly method [0009]. The extraction method with supercritical CO2 is described in [paragraphs 12-31]. 
Instant claim requires an effective amount of a supercritical CO2 Salicornia herbacea extract to increase aquaporin 3 expression and increase skin moisturization.
In this regard, page 2 of George Deckner (Prospector) teaches saliporine 8 leads to increased production of moisturizing factors, and suggest 1% saliporine 8 (Barnet Products-Caprylic/Capric Triglyceride and Salicornia herbacea Extract). It is noted that Applicants refer to Table 4 (Remarks 5/31/22, para bridging pages 3-4) the same saliporine 8 (Barnet Products) in the instant specification to argue that the instant composition increases the expression of aquaporin 3. While it is not clear if saliporine 8 (Deckner or instant Table 4) is an extract of supercritical CO2 , one of an ordinary skill in the art would have expected an increased aquaporin 3 expression with saliporine 8 or with the extract of Kim modified with the teachings of Deckner. Further, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use 1% extract of supercritical CO2 Salicornia herbacea extract of Kim (claimed amount includes 1%), in combination with A. acutiloba of Juun, with an expectation to increase aquaporin 3 expression as well as moisturizing skin.
Regarding claim 7, Juun teaches the external preparation as lotion, cream, etc., (examples 2 and 4). Kim et al also teaches a composition comprising supercritical CO2 
Kim et al and Coreana fail to teach niacinamide (claim 1) and 0.001 to 1% niacinamide by weight of the composition (claim 2 and 21). However, Deckner (Prospector) further teaches that the composition includes humectants such as glycerin (instant claim 6), emollients and skin barrier building materials (page 3), the latter including niacinamide that is also claimed in the instant application (claim 1). 
Ahn Gi et al (‘605B1) teach a cosmetic composition containing pinus strobus bark extract and niacinamide as active ingredients for skin whitening and antioxidant (Abstract), comprising from 0.005 to 50.0% by weight of niacinamide (claim1). Ahn describes that niacinamide reduces pigmentation of skin by inhibiting melanosomes (page 4) and provides a synergistic effect (pages 7 & 10) when combined with other skin whitening substances such as pine bark extract (inhibits tyrosinase). 
Juun, Kim et al and Coreana fail to teach the claimed sodium ascorbyl phosphate and/or ascorbyl glucoside, the amounts of 0.001 to 2% sodium ascorbyl phosphate and/or ascorbyl glucoside by weight of the composition, 0.001 to 1% vegetable amino acids from navy bean by weight of the composition, and 0.001 to 1% hydrolyzed pearl extract by weight of the composition, instant claims 4, 23, 24 and 26.  
Florence et al teach a composition and methods for whitening skin or for evening of skin tone comprising dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (Abstract). Said composition includes 1 to 5% w/w of dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (claim 20). Said composition can also include 1.0% to 3.0% by weight of ascorbyl glucoside (0015), and thus meet instant claims 3-4 and 23. 
Florence et al do not teach the limitation 0.001 to 1% hydrolyzed pearl extract by weight of the composition and thus meet claims 24 and 26.
Deng et al teach a cosmetic composition for whitening skin comprising pearl powder, glycyrrhiza glabra aqueous solution; hydrolyzed conchiolin protein and pea extract (Abstract). Comprising 0 to 30% pearl powder and 0 to 10 % pearl extract. 
Florence et al teach ascorbyl glucoside as a skin-lightening agent (0086). Florence also specifically teach that this composition can inhibit melanogenesis in a skin cell, inhibiting tyrosinase or tyrosinase synthesis in a skin cell, or inhibiting melanin transport to keratinocytes in a skin cell (0016). Deng et al specifically teach pearl powder can inhibit the activity of tyrosinase remarkably (0016) and the pearl extract and its amino acids can promote the growth of skin cells, inhibit tyrosinase from promoting the formation of melanin activity (0017).
Juun, Cornea, Kim, Ahn, Florence or Deng alone fail to teach all of the claimed combination of Angelica acutiloba root extract, supercritical CO2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract and hydrolyzed pearl extract.
However, each of the references teach the skin care composition for achieving the same result i.e., for skin whitening, anti-aging effects, skin tone, promoting collagen biosynthesis, fibroblast proliferation, skin moisturizing and preventing skin damage from oxygen free radicals, thus constituting analogous art. Further, Ahn teaches combination of skin care active agents for skin whitening i.e., niacinamide and pinus strobus, for providing synergistic effects. Hence, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine known skin care components to form another skin care formulation. One skilled in the art would be motivated to combine the teachings of Juun, Cornea, Kim, Ahn, Florence and Deng to arrive at the claimed combination (Angelica acutiloba root extract, supercritical CO2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract and hydrolyzed pearl extract) with an expectation to provide a synergistic effect in skin moisturizing and also provide skin whitening. While the above references do not recite the inhibiting matrix metalloprotease-9 in the skin, as claimed (claim 30), the combination of references teach all of the claimed active agents and for treating skin to achieve the same effect upon topical application of the resulting composition. Similarly, for claim 3, 24 and the newly added claim 30, the cited prior art teaches the claimed ingredients and also for skin whitening. Hence, one of an ordinary skill in the art would have expected to see the claimed effects. 
For claims 2, 21 and 29, Kim et al teaches that the composition additionally contains carrier components in amounts ranging from 1% to 99.99%, preferably 90% to 99.99% [para 70]. Further, para 98 (table 2) teaches a concentration range of 62.5 micrograms/ml to 1 mg/ml and shows increased antioxidant activity with increased concentration. Paragraph 106 shows increasing (0.0001% to 0.01%) weight of the S. herbacea extract associated with increasing cell rearing effect. 
Regarding the claimed amount of the Angelica acutiloba root extract and the supercritical CO2 Salicornia herbacea extract (explained above), newly added references Juun and Deckner teach the amounts that fall within instant claimed plant extracts. Regarding the claimed amount of the niacinamide of claim 22, Ahn Gi et al (‘605B1) teach an overlapping amount and therefore one would reasonably expect the external skin care formulation to be therapeutically effective. Regarding the claimed amount of ascorbyl glucoside, navy bean and pearl extract (claim 4, 23 and 26) both Florence et al and Deng et al teach overlapping amounts and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. Therefore, one would reasonably expect the external skin care formulation to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Further, for claim 5, all of the examples (comp 1-6 and example 1) of Florence et al teach that the composition also includes at least 50, 60, 70, 80, or 90% by weight of water [0015]. One skilled in the art would have been further able to include 50-90% of water in the composition of Juun modified by Cornea, Kim, Ahn, Florence or Deng, depending on the final composition such as a water-in-oil emulsion or oil-in-water emulsion, silicone-in-oil emulsions etc. Florence et al teach an overlapping amount and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. see MPEP 2144.05.

2.	Claims 6, 27 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005330281 to Kim Youn Juun et al, Coreana cosmetics (Coreana, machine translation provided by K-PION), Kim et al, Deckner (Prospector®), Ahn Gi et al and Florence et al and Deng et al, as applied to claims 1-5, 7, 21-24, 26, 29 and 30, and further in view of Gan et al (US20150250709).

	Instant claim 6 recites glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2-hexanediol and dimethicone. 
Instant claim 27 and 28 requires Opuntia tuna fruit extract and 0.0001 to 0.015%.
None of the Juun, Coreana, Kim and Ahn Gi et al reference teaches the limitations wherein the composition further comprises Opuntia tuna fruit extract and 0.0001 to 0.015% Opuntia tuna fruit extract by weight of the composition.
Although Coreana teach glycerin and butylene glycol in the formulations, the reference teaches wherein the composition further comprises glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2- hexanediol, and dimethicone.
Ahn Gi et al (‘605B1), discussed above, specifically teach a nourishing cream (formulation example 2) containing glycerin, 1, 3-butylene glycol, Caprylic / Capric Triglycerides and dimethicone (page 11-12), but do not teach either acrylates/C10-30 alkyl acrylate crosspolymer or 1, 2-hexanediol.
Gan et al teaches skin lightening compositions comprising an effective and natural alternative to lighten skin, reduce the appearance of uneven skin tone, and/or treat melasmic skin [0008] wherein the composition include a combination of natural ingredients such as Leontopidum alpinu extract, Halidrys siliquosa extract, vegetable amino acids, niacinamide, hexyresorcinol, Pinus pinaster extract, Betula alba extract, Albizia julibrissin bark extract, hydrolyzed Candida saitoana extract, Lentinus edodes mycelium extract, and/or Opuntia fruit extract [0008, 0058]. Gan teach also teach a specific serum formulation (0129 Table 5) containing glycerin, butylene glycol, acrylates/C10-30 alkyl acrylate crosspolymer, 1, 2-hexanediol and dimethicone. Gan et al teach a topical skin lightening composition including Opuntia tuna fruit extract (claim 5 of the reference), wherein the composition comprises 0.0001 to 0.015 % by weight of Opuntia tuna fruit extract (claim 6). [0049] of Gan teaches vegetable amino acids (navy bean) for improving brightness of the skin, evenness of skin tone and reduce visible dark spots; and [0050] teaches niacinamide for skin conditioning benefits.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the formulation of Juun (modified by Kim et al, Coreana, Florence, Deng and Ahn) by incorporating the claimed amounts of Opuntia extract as a skin whitening agent and further include Caprylic / Capric Triglycerides, dimethicone, acrylates/C10-30 alkyl acrylate crosspolymer and 1, 2-hexanediol as suitable carrier in the cosmetic composition of Juun. It would have been obvious for one skilled in the art to combine because Ahn and Gan teaches the claimed ingredients of claim 6 as suitable cosmetic carrier ingredients and opuntia extract as a suitable skin whitening agent. One skilled in the art would have further expected an increase the synergy in skin whitening and skin moisturizing effects by adding opuntia extract. 

Response to Arguments
Applicant's arguments filed 05/31/22 have been fully considered but they are not persuasive. 
Applicants’ arguments regarding the teachings of Ekoshi have been considered but are moot because the reference is no longer relied upon.
Applicants argue that instant claims have been amended “a composition comprising an effective amount to moisturize skin of a combination of 0.001 to 0.1 % of an aqueous Angelica acutiloba root extract by weight of the composition, an effective amount of a supercritical CO2 Salicornia herbacea extract to increase aquaporin 3 expression and increase skin moisturization, niacinamide, vegetable amino acids from navy bean extract, and hydrolyzed pearl extract.”  It is argued that the instant claimed combination that is effective to moisturize skin does not recite the other ingredients in Coreana’s combination that requires licorice (Glycyrrhiza glabra), antler (Cervus elaphus), and Lycium chinense (Lycium chinensis). It is argued that the instant claimed combination (effective to moisturize skin) also does not recite a whole plant extract of Angelica acutiloba. It is argued that one reading Coreana would not find it obvious to pick only an Angelica acutiloba extract from Coreana’s combination of extracts and only an extract of the root of Angelica acutiloba to use in a moisturizing combination, or find it obvious that the claimed combination that uses an aqueous Angelica acutiloba root extract would supply the claimed and unexpected moisturizing benefits. 
Applicants’ arguments are not persuasive because instant “comprising” language allows inclusion all of the additional ingredients taught by the secondary references i.e., Coreana, Kim et al, Coreana, Florence, Deng and Ahn. The transitional phrase “consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. n re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).
With respect to the claimed amounts, the new combination of references teaches the claimed amounts of an aqueous extract of A. acutiloba root and supercritical carbon dioxide extract of Salicornia herbacea, for the skin moisturizing and aquaporin expression. Hence the argument that Kim does not teach supercritical carbon dioxide extract of Salicornia herbacea for increasing aquaporin expression is not found persuasive. In particular, Deckner (Prospector®) teaches saliporine-8. In this regard, page 2 of George Deckner (Prospector) teaches saliporine 8 leads to increased production of moisturizing factors, and suggest 1% saliporine 8 (Barnet Products-Caprylic/Capric Triglyceride and Salicornia herbacea Extract). It is noted that Applicants refer to the same saliporine 8 (Barnet Products) in the instant specification to argue that the instant composition increases the expression of aquaporin 3. While it is not clear if saliporine 8 (Deckner or instant Table 4) is an extract of supercritical CO2, one of an ordinary skill in the art would have expected an increased aquaporin 3 expression with saliporine 8 or with the extract of Kim modified with the teachings of Deckner.
Applicants argue Ahn Gi, Florence and Deng references teach for skin whitening but not for skin moisturization. However, instant claims do not require each of niacinamide (Ahn Gi), dried navy bean extract (Florence) and pearl extract (Deng) for skin moisturization. The amended claims require an effective amount of the composition for skin moisturization, which can be achieved with only A. acutiloba and supercritical carbon dioxide extract of Salicornia herbacea and does not need all f the claimed components. This is particularly true because instant claims do not recite any amounts of niacinamide, dried navy bean extract and pearl extract. Furthermore, Applicants do not provide any evidence that the amounts taught by Ahn Gi, Florence and Deng do not provide skin moisturization, and instead only argue that the references teach for skin whitening but not for skin moisturization. 
Applicants argument that the instant claims are directed to a new use of the claimed combination of ingredients is not found persuasive because the new combination of references teaches the claimed components and also for the claimed effects. The argument that the combination of references would not be combined for skin whitening, the present rejection does not rely on Ekoshi. However, admittedly Ahn Gi teaches niacinamide and Florence teach dried navy (haricot)-bean (Phaseolus vulgaris) for skin whitening (required by claim 30). Kim teaches supercritical CO2 extraction of Salicornia herbacea contributes prevents skin damage (such as skin wrinkles, skin pigment, skin darkening etc) due to oxygen free radicals; Ahn teaches niacinamide for skin whitening and antioxidant activity, inhibits melanin production and tyrosinase activity; Florence and Deng teaches ascorbyl glucosidase as a skin whitening agent; Florence also teaches ascorbyl glucoside and navy bean extract for skin whitening, inhibit melanogenesis in a skin cell, inhibiting tyrosinase or tyrosinase synthesis in a skin cell, or inhibiting melanin transport to keratinocytes in a skin cell; and Deng teaches pearl powder extract for skin whitening. Thus, each of the references teach the claimed extract or component for achieving the same result i.e., for skin whitening, anti-aging effects, skin tone, promoting collagen biosynthesis, fibroblast proliferation, skin moisturizing and preventing skin damage from oxygen free radicals, thus constituting analogous art. Hence, a skilled artisan would have been able to combine the teachings of the cited references to arrive at the instant claimed invention. Furthermore, instant specification (Table 3) refers to Angelys (A. acutiloba -see table 1) at 1% for skin whitening. However, instant claim 30, dependent upon claim 1 recites only 0.001-0.1% of the same. Therefore if 0.001-0.1% is A. acutiloba is effective to whiten the skin, then the amounts taught by Juun and Coreana inherently possess skin whitening effect.


Unexpected Results

Applicants state that instant specification provides evidence that the claimed composition provides a surprising effective skin moisturization ([0098], Table 4 and Tables 11-17). It is argued that the Declaration of Dr. Shona Burkes-Henderson showed that the claimed combination of the active agents provides unexpectedly moisturize skin better than commercial moisturizing composition. Applicants argue that the evidence in combination with the results of Coreana support that instant claimed combination of ingredients are surprisingly synergistic effect at providing moisturizing the skin. It is argued that example 5-1 of Coreana employs 3% of herbal extract (example I), which equals 0.428% Angelica acutiloba. It is argued that Coreana provides a skin moisture content of 77 at 1 hour after application of the composition (54% increase over untreated skin), 73 at 2 hrs (46% increase), as compared to 75 at 1 hour (50% increase over untreated skin) and 48 at 2 hours (4% decrease over untreated skin) for a similar composition without the herbal extract, and compared to moisture content of 50 at all points for untreated skin (no change). It is argued that Applicants also employ the same corneometer and shows that even after 8 hrs of application of the claimed composition (6 hours longer than the application taught by Coreana), skin moisture was still improved approximately 68%, after 12 hours improvement was 73.52% and 79.25% (Declaration Table I).  It is argued that the composition providing the instant results include 0.02 wt% A. acutiloba root extract, 0.01 wt% supercritical CO2 Salicornia herbacea extract, 2 wt% niacinamide, 0.3 wt% vegetable amino acids from navy bean extract and 0.03 wt% hydrolyzed pearly extract or alternatively, 0.04 wt% A. acutiloba root extract, 0.01 wt% supercritical CO2 Salicornia herbacea extract, 2 wt% niacinamide, 0.3 wt% vegetable amino acids from navy bean extract and 0.03 wt% hydrolyzed pearly extract. It is argued that the claimed compositions unexpectedly provide a greater increase in moisture content for a longer period than achievable by Coreana, with 10-20 fold less than the A. acutiloba extract that what is estimated in the composition of Coreana. It is argued that instant composition provides a greater increase in skin moisturization after 12 hours, greater number of people, than a similar “other’ formulation comprising niacinamide, 0.3 wt% vegetable amino acid from navy bean, also present in the claimed composition, and further Leontopodium alpinum and 0.3 wt% alga extract. 
Applicants’ arguments regarding the unexpected results have been considered but not found persuasive. With respect to the arguments regarding the skin moisturization taught by Coreana and example 5-1 and the results according to the Declaration, one skilled in the art would have expected the increase in skin moisturization because while Coreana recognizes skin moisturization effect with 3% extract of the herbal extract, Deckner (prospector®) teaches 1% saliporine-8 (meets instant claimed amount of 1% in claim 2) for increasing aquaporin expression. Hence, one of an ordinary skill in the art would have expected the argued improvement skin because Deckner also teaches 1% saliporine 8, which applicants refer to as an evidence (instant specification Table 4). On the other hand, instant claim 1 does not require any amount of Salicornia extract. In any event, Coreana in view of Deckner provides the instant claimed effect. Hence, the argument that instant claims employ much lower amounts of A. acutiloba, than that employed by Coreana reference, and yet provides high skin moisturization for a longer period of time (than that taught by the reference) is not found persuasive. Further, the newly added reference, Juun, teaches 0.1% and 0.01% A. acutiloba, both of which are within the claimed range. Accordingly, the argued unexpected results would have been expected. Moreover, Applicants compare a specific embodiment that falls within the claimed invention but claim 1 (at least) does not require specific amounts of niacinamide, navy bean extracted amino acids and hydrolyzed pearl extracts. Instant claims also recite an amount as low as 0.001% of A. acutiloba root extract, whereas Applicants showed increased skin moisturization with 0.02% and 0.04 wt% of A. acutiloba, and not with amounts as low as 0.001 wt%. With respect to the argument that instant claimed ingredients provider greater increase in moisture and in increased number of people, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). This is because as explained above, the composition used in the declaration is commensurate with the claims. Hence, the results are not found persuasive. Additionally, the prior art that teaches all of the individual active agents for the same skin treatment and in amounts that overlap with the claimed amounts. Hence, one of an ordinary skill in the art would have expected the argued unexpected skin moisturizing, particularly in light of the synergistic effect suggested by Ahn et al. 

Applicants argue that none of the cited references render claims 6, 27 and 28 obvious and that Gan is directed skin lightening and therefore one motivated to moisturize skin would not look to Gan. However, the argument is not persuasive because claims 6 and 27-28 do not recite the claimed ingredients for skin moisturization and moreover the composition of instant claimed method is not for skin moisturization alone because instant claims only require the composition as a whole requires skin moisturization, and can be provided only by A. acutiloba and Salicornia herbacea, but does not require all of the claimed ingredients to be effective for skin moisturization. Hence, the rejection has been maintained.
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM (9am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611